Exhibit 10.34

SUMMARY OF COMPENSATION ARRANGEMENTS

Annual Base Salary

Our executive officers are "at will" employees. Currently we have no written or
oral employment arrangements with our executive officers. A copy or description
of any future such employment arrangement will be filed to the extent required.

The table below summarizes the current annual base salary we have with each of
our named executive officers and directors. All of the compensation arrangements
we have with our executive officers are reviewed and may be modified from time
to time by the Compensation and Stock Option Committee of our Board of
Directors.

Name

Annual Base Salary

William S. Boyd
Chairman and Chief Executive Officer

  

2007:

$ 1,500,000

 

 

 

Robert L. Boughner
Director and Chief Executive Officer of Echelon Resorts Corporation

2007:

$ 1,050,000

 

 

 

Keith E. Smith
President, Chief Operating Officer and Director

2007:

$ 800,000

 

 

 

Paul J. Chakmak
Executive Vice President, Chief Financial Officer and Treasurer

2007:

$ 525,000

 

 

 

Marianne Boyd Johnson
Vice Chairman and Senior Vice President

2007:

$ 230,000

Bonus Plans, Director Compensation Arrangements and Other Compensation

The information regarding bonus plans, director compensation arrangements and
other compensation is set forth in our most recent definitive Proxy Statement
for the Annual Meeting of Stockholders (and any definitive Annual Proxy
Statement filed after the date hereof), which information is incorporated herein
by reference.




--------------------------------------------------------------------------------


